                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL R. RATTAGAN,                                Case No. 19-cv-01988-EMC
                                   8                     Plaintiff,
                                                                                             ORDER GRANTING DEFENDANT’S
                                   9              v.                                         MOTION FOR SANCTIONS AND
                                                                                             DISMISSING PLAINTIFF’S FIRST
                                  10     UBER TECHNOLOGIES, INC.,                            AMENDED COMPLAINT
                                  11                     Defendant.                          Docket Nos. 23, 27
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Michael Rattagan is a lawyer based in Argentina. He asserts five causes of
                                  14   action—breach of fiduciary duty, deceit, fraud, intentional infliction of emotional distress, and
                                  15   negligence—stemming from allegations that Defendant Uber Technologies, Inc. retained him to
                                  16   provide legal support for the launch of new operations in Buenos Aires, proceeded without
                                  17   engaging his services, and subjected him to intense public backlash and ultimately criminal
                                  18   prosecution. Uber moves for sanctions against Rattagan, contending that his claims are based on a
                                  19   false factual premise. It also moves to dismiss the First Amended Complaint (“FAC”).
                                  20                                        I.       BACKGROUND
                                  21          Plaintiff Michael Rattagan alleges that he was retained by Defendant Uber Technologies,
                                  22   Inc. to help it prepare to launch operations in Buenos Aires. Rattagan now sues Uber
                                  23   Technologies, alleging that Uber Technologies continued to present him as its legal representative
                                  24   in Argentina even though it ultimately launched its Buenos Aires operations without his help or
                                  25   knowledge, causing Rattagan to be personally exposed to public backlash and criminal
                                  26   prosecution for Uber Technologies’ flouting of Argentine law. Rattagan asserts five causes of
                                  27   action: (1) breach of fiduciary duty, (2) deceit, (3) fraud, (4) intentional infliction of emotional
                                  28   distress, and (5) negligence.
                                   1          In his original complaint, Rattagan named three Uber entities as defendants: the U.S.-based

                                   2   Uber Technologies, Inc. as well as Uber International, BV (“UIBV”) and Uber International

                                   3   Holdings, BV (“UIHBV”), companies formed under the laws of the Netherlands with their

                                   4   principal place of business in Amsterdam. Docket No. 1 ¶ 5. (UIBV and UIHBV are hereinafter

                                   5   collectively referred to as the “Uber International Entities.”) He alleged that “[Uber Technologies]

                                   6   controls UIBV and UIHBV, and [Uber Technologies] directed and authorized all of UIBV’s and

                                   7   UIHBV’s operational decisions . . . from Uber [Technologies’] San Francisco headquarters.” Id.

                                   8   The complaint explained that Rattagan was hired as the “legal representative of certain Uber

                                   9   subsidiaries in [Argentina],” id. ¶ 1, apparently referring to the Uber International Entities which

                                  10   became foreign shareholders (“Shareholders”) of the Argentinian Subsidiary, Docket No. 1 ¶¶ 14–

                                  11   15. However, the remainder of the allegations in that complaint were directed simply at “Uber”

                                  12   generally, without differentiation between the three entities.
Northern District of California
 United States District Court




                                  13          Shortly after Rattagan initiated this suit, the three Uber entities notified his counsel of their

                                  14   belief that that the complaint contained a “fatal jurisdictional defect,” namely that “[d]iversity

                                  15   jurisdiction does not encompass a foreign plaintiff, such as Mr. Rattagan, suing foreign

                                  16   defendants,” such as the Uber International Entities. Sanctions Mot. at 2; see Docket No. 27-1 ¶ 8.

                                  17   Rattagan thereafter filed the FAC, removing the Uber International Entities as defendants and

                                  18   redefining “Uber” to mean only Uber Technologies. FAC at 1. Otherwise, the FAC was largely

                                  19   unchanged from the original complaint with one exception – Mr.Rattagan had removed the part of

                                  20   the original complaint that explained “Uber International, BV (‘UIBV’) is a company formed

                                  21   under the laws of the Netherlands with its principal place of business in Amsterdam. Uber

                                  22   International Holdings, BV (‘UIHBV’) is a company formed under the laws of the Netherlands

                                  23   with its principal place of business in Amsterdam. On information and belief, UTI controls UIBV

                                  24   and UIHBV, and UTI directed and authorized all of UIBV’s and UIHBV’s operational decisions

                                  25   relevant hereto from Uber’s San Francisco headquarters.” Docket No. 1, ¶ 5; Docket No. 15, ¶ 5.

                                  26   The import of the amendment was that all of the allegations previously directed at the three Uber

                                  27   entities collectively were now asserted solely against Uber Technologies.

                                  28          Uber Technologies attacks Rattagan’s FAC in two ways. First, it moves for sanctions
                                                                                          2
                                   1   against Rattagan, contending that his claims are based on a factual premise—that there was an

                                   2   attorney-client and contractual relationship between Rattagan and Uber Technologies—that is

                                   3   false, because it was Uber’s international subsidiaries that retained and contracted with Rattagan.

                                   4   See Docket No. 27 (“Sanctions Mot.”). It alleges that his claims in the FAC—that he had a

                                   5   contractual relationship with Uber Technologies—are “demonstrably untrue.” Sanctions Mot. at

                                   6   2. Second, Uber Technologies moves to dismiss the FAC under Rule 12(b)(6), arguing that even

                                   7   taking Rattagan’s allegations as true, they fail to state a claim. See Docket No. 23 (“MTD”).

                                   8                                  II.     MOTION FOR SANCTIONS

                                   9          Uber contends the FAC is predicated upon “on factual contentions that [he] and his

                                  10   counsel know to be untrue.” Sanctions Mot. at 1. Uber believes that the FAC contains “at least

                                  11   two allegations that Mr. Rattagan knows to be untrue: (1) that Uber Technologies ‘and Mr.

                                  12   Rattagan agreed that Mr. Rattagan would’ serve as the ‘legal representative’ for a new Argentine
Northern District of California
 United States District Court




                                  13   entity . . . ; and (2) the existence of an attorney-client relationship between Mr. Rattagan and Uber

                                  14   Technologies.” Id. at 4. Uber contends that all of Mr. Rattagan’s claims are predicated on these

                                  15   false factual allegations. Uber therefore seeks an order from this Court dismissing the Amended

                                  16   Complaint and awarding Uber the fees it incurred in connection with the sanctions motion and the

                                  17   motion to dismiss. Id. at 1.

                                  18   A.     Legal Standard

                                  19          Federal Rule of Civil Procedure 11 states that “[b]y presenting to the court a pleading,

                                  20   written motion, or other paper . . . an attorney or unrepresented party [is] certif[ying] that to the

                                  21   best of the person’s knowledge, information, and belief, formed after an inquiry reasonable under

                                  22   the circumstances: . . . the factual contentions have evidentiary support or, if specifically so

                                  23   identified, will likely have evidentiary support after a reasonable opportunity for further

                                  24   investigation or discovery.” Fed. R. Civ. P. 11(b)(3). Where Rule 11 is violated, “the court may

                                  25   impose an appropriate sanction on any attorney, law firm, or party that violated the rule or is

                                  26   responsible for the violation.” Fed. R. Civ. P. 11(c)(1). The moving party bears the burden to

                                  27   demonstrate that sanctions are justified. See Tom Growney Equip., Inc. v. Shelly Irrigation Dev.,

                                  28   Inc., 834 F.2d 833, 837 (9th Cir. 1987).
                                                                                          3
                                   1          Where a Rule 11 motion is directed at a complaint, the court must determine that: (1) the

                                   2   complaint is legally or factually baseless from an objective perspective, and (2) the attorney has

                                   3   not conducted a reasonable and competent inquiry before signing and filing it. Holgate v.

                                   4   Baldwin, 425 F.3d 671, 676 (9th Cir. 2005). A claim that has some plausible basis, even a weak

                                   5   one, is sufficient to avoid sanctions under Rule 11. See United Nat’l Ins. Co. v. R&D Latex Corp.,

                                   6   242 F.3d 1102, 1117–18 (9th Cir. 2001). However, the existence of a non-frivolous claim in a

                                   7   complaint does not immunize it from Rule 11 sanctions. Holgate, 425 F.3d at 677.

                                   8          Rule 11 also contemplates a safe harbor provision that requires that parties filing for Rule

                                   9   11 sanctions “give the opposing party 21 days first to withdraw or otherwise correct the offending

                                  10   paper.” Holgate, 425 F.3d at 678 (internal quotations omitted). This ensures that “a party will not

                                  11   be subject to sanctions on the basis of another party’s motion unless, after receiving the motion, it

                                  12   refuses to withdraw that position or to acknowledge candidly that it does not currently have
Northern District of California
 United States District Court




                                  13   evidence to support a specified allegation.” Id. Here, Uber filed the motion for sanctions on July

                                  14   2, 2019, at which point the safe harbor period commenced. See id.; Docket No. 27. Rattagan filed

                                  15   an opposition brief two weeks later on July 16, 2019. See Docket No. 30. Far from withdrawing

                                  16   or otherwise correcting the FAC, Rattagan continued to assert that “Uber [Technologies]

                                  17   appointed Mr. Rattagan to be its legal representative in connection with Uber’s expansion into

                                  18   Argentina” and to marshal evidence in support of that claim. Docket No. 30 at 3. Furthermore, at

                                  19   no other point before (or after) July 23, 2019 (21 days after the motion for sanctions was filed) did

                                  20   Rattagan withdraw his FAC or take other curative steps.

                                  21                                          III.      ANALYSIS

                                  22   A.     Rattagan’s Allegations

                                  23          The FAC alleges that “Uber [Technologies] named Mr. Rattagan as its official legal

                                  24   representative in [Argentina].” FAC ¶ 2. It also alleges that Uber Technologies took specific

                                  25   actions to engage Rattagan’s services in Argentina. See, e.g., id. ¶ 13 (“Uber [Technologies]

                                  26   enlisted Mr. Rattagan to assist in the creation of an Argentine subsidiary . . . .”), ¶ 15 (“Uber

                                  27   [Technologies] and Mr. Rattagan agreed that Mr. Rattagan would act as the Shareholders’ legal

                                  28   representative in Argentina.”).
                                                                                          4
                                   1            Based on these allegations, the FAC explicitly asserts that Uber Technologies had a direct

                                   2   attorney-client and contractual relationship with Rattagan. See FAC ¶¶ 80, 87 (“Uber

                                   3   [Technologies] was obligated to disclose the concealed facts due to its attorney/client and

                                   4   contractual relationship with Mr. Rattagan . . . .”); id. ¶ 100 (“Uber [Technologies] owed a duty of

                                   5   care to Mr. Rattagan based on . . . their attorney/client and contractual relationship . . . .”). The

                                   6   assertion of such a direct relationship – rather than an indirect relationship through Uber

                                   7   Technologies’ control over the Uber International Entities – is corroborated by the deletion of the

                                   8   allegation in the original complaint. “On information and belief, UTI controls UIBV and UIHBV,

                                   9   and UTI directed and authorized all of UIBV’s and UIHBV’s operational decisions relevant hereto

                                  10   from Uber’s San Francisco headquarters.” Docket No. 1, ¶ 5; Docket No. 15, ¶ 5.

                                  11   B.       Uber Technologies’ Evidence

                                  12            Uber asserts that Rattagan knew the above allegations to be false. Sanctions Mot. at 5–6.
Northern District of California
 United States District Court




                                  13   Uber submits several exhibits to substantiate its contention that Rattagan knew from the beginning

                                  14   that it was the Uber International Entities, not Uber Technologies, that engaged him in preparation

                                  15   for the Argentina launch:

                                  16        •   A legal document from May 2013 showing that Rattagan registered with the Argentine

                                  17            government as legal representative for “Uber International Holding B.V.” Docket No. 27-

                                  18            1 (“Shin Decl.”), Exh. E.

                                  19        •   Invoices that Rattagan addressed to “Uber International Holding BV” for his services. Id.,

                                  20            Exh. F.

                                  21        •   An April 2016 email from Rattagan to Enrique Gonzalez in which Rattagan clarified, “For

                                  22            the record, we were not hired by [Uber Technologies employee] Ryan Black but by

                                  23            Liesbeth ten Brink, Director Legal – Europe, Uber International B.V.” Id., Exh. D.

                                  24        •   A March 2013 email from Rattagan to Liesbeth ten Brink stating, “We are glad to hear

                                  25            about Uber International B.V.’s expansion plans in to Argentina. We will be delighted to

                                  26            provide you and your company with all the necessary support.” Id., Exh. B at 1. His email

                                  27            further states, “I look forward to working with you in Uber International’s South American

                                  28            expansion.” Id. at 2.
                                                                                          5
                                   1        •   A legal memorandum from Rattagan addressed to Liesbeth ten Brink at “Uber

                                   2            International B.V.” Id., Exh. C.

                                   3   C.       Rattagan’s Response

                                   4            In his opposition brief, Rattagan doubles down on the FAC’s allegations. He continues to

                                   5   insist that “Uber [Technologies] appointed Mr. Rattagan to be its legal representative in

                                   6   connection with Uber’s expansion into Argentina.” Docket No. 30 (“Sanctions Opp.”) at 3. He

                                   7   marshals several pieces of evidence purporting to support his claims.

                                   8            First, Rattagan relies on two news articles to assert that “[i]t is common knowledge that

                                   9   Uber [Technologies] directs expansion into new markets” and that “Uber [Technologies] directs

                                  10   its foreign subsidiaries – such as the Uber International Entities – to facilitate its expansion

                                  11   abroad.” Id. at 3–4. However, neither article provides direct support for Rattagan’s allegation that

                                  12   Uber Technologies had a direct legal relationship with him; they merely discuss the corporate
Northern District of California
 United States District Court




                                  13   relationship between Uber Technologies and its international subsidiaries. While the article may

                                  14   bolster his prior allegation that Uber controlled the Uber International Entities and directed their

                                  15   operations, he deleted that allegation in the FAC.

                                  16            Second, Rattagan claims that his allegations are substantiated by the fact that when the

                                  17   “fallout from the launch came to fruition,” it was Salle Yoo, Uber Technologies’ Chief Legal

                                  18   Officer, and Todd Hamblet, Uber Technologies’ Managing Counsel, who “handle[d] Mr.

                                  19   Rattagan’s situation.” Sanctions Opp. at 4 (citing FAC ¶¶ 46–47). According to Rattagan, “[i]t is

                                  20   the conduct of Uber, as directed by these individuals, that forms the basis of much of Mr.

                                  21   Rattagan’s complaint.” Id. Rattagan’s claims in this action primarily arise from Uber

                                  22   Technologies’ alleged conduct leading up to and immediately following the Buenos Aires launch.

                                  23   By Rattagan’s own account, Yoo and Hamblet did not become involved until May 26, 2016, after

                                  24   Rattagan “s[ought] [their] direct involvement” by “reach[ing] out” to them. FAC ¶ 46.

                                  25   Rattagan’s interactions with Yoo and Hamblet after the launch do not prove a direct attorney-

                                  26   client relationship between Uber Technologies and Mr. Rattagan, especially prior to the Argentina

                                  27   launch. Indeed, Hamblet’s declaration “to support Mr. Rattagan in his criminal defense,”

                                  28   Sanctions Opp. at 5, states that Hamblet’s “responsibilities include managing the corporate
                                                                                          6
                                   1   governance for Uber Technologies, Inc. and its related entities, including Uber B.V., a Dutch

                                   2   entity.” Docket No. 30-1 (“Rosenfeld Decl.”), Exh. B ¶ 1. Mr. Hamblet makes clear that

                                   3   “Rattagan and his firm did [work] for Uber International B.V. and Uber International Holding

                                   4   B.V.,” and that “Rattagan was appointed solely and exclusively to act as the legal representative of

                                   5   the two foreign entities.” Id. ¶¶ 3, 5 (emphases added).

                                   6          Third, Rattagan submits emails of “pre-litigation discussions” between the parties, in

                                   7   which Uber Technologies’ Senior Litigation Counsel “demand[ed] that Mr. Rattagan delete from

                                   8   any complaint he may file any reference to, or information derived from, communications with

                                   9   Uber personnel (including any of Uber’s in-house lawyers), legal conclusions, and references to

                                  10   purported unlawful or illegal conduct, all of which violate his duty of loyalty.’” Sanctions Mot. at

                                  11   4–5 (quoting Rosenfeld Decl., Exh. C at 2). Rattagan contends that Uber Technologies’ references

                                  12   to a “duty of loyalty” and “attorney client privilege” in this email concede the existence of an
Northern District of California
 United States District Court




                                  13   attorney-client relationship. Rosenfeld Decl., Exh. C at 1–2. It is true that there is some

                                  14   ambiguity in this email as to which Uber entities are in an attorney-client relationship with

                                  15   Rattagan, because the email throughout refers to the Uber International Entities and Uber

                                  16   Technologies collectively as “Uber.” Id. at 1. But the email’s second sentence clarifies that:

                                  17                  As Mr. Rattagan well knows, Uber International Holdings, BV and
                                                      Uber International, BV (these entities and Uber Technologies, Inc.
                                  18                  are referred to herein as “Uber”) retained him and his law firm to
                                                      provide legal advice in connection with the registration of an entity
                                  19                  in Argentina. As an attorney, he owes the duty of utmost loyalty,
                                                      and cannot put his interests before his clients’.
                                  20

                                  21   Id. at 1. This sentence indicates that it was “Uber International Holdings, BV and Uber

                                  22   International, BV,” as distinguished from “Uber Technologies, Inc.,” that “retained [Rattagan] and

                                  23   his law firm to provide legal advice.” Id. It is also notable that Rattagan himself clarified any

                                  24   ambiguity on this point in his April 2016 email to Enrique Gonzalez: “For the record, we were not

                                  25   hired by [Uber Technologies employee] Ryan Black but by Liesbeth ten Brink, Director Legal –

                                  26   Europe, Uber International B.V.” Shin Decl., Exh. D (emphasis added).

                                  27          The bottom line is that Rattagan has produced no evidence to substantiate his allegations of

                                  28   a direct “attorney/client and contractual relationship” with Uber Technologies. Instead, the
                                                                                         7
                                   1   evidence introduced by Uber Technologies shows that the direct legal relationship that existed was

                                   2   between the Uber International Entities and Rattagan, and further that Rattagan was fully aware of

                                   3   this fact, as demonstrated by his communications and billing invoices. See Shin Decl., Exhs. B–E.

                                   4   D.     Summary

                                   5          On this record, the Court concludes that Rattagan presented the Court with a complaint that

                                   6   was inaccurate and misleading. While Mr. Rattagan could have advanced a theory that Uber

                                   7   Technologies was somehow legally responsible based on its indirect control over Uber

                                   8   International Entities with whom Mr. Rattagan contracted (whether via an alter ego or other

                                   9   theory), Mr. Rattagan deleted that allegation and worded the FAC so as to imply a direct

                                  10   relationship with Uber Technologies. As a result, Uber Technologies has met its burden of

                                  11   showing that Rattagan’s “complaint is . . . factually baseless from an objective perspective.”

                                  12   Holgate, 425 F.3d at 676; see also Song FI, Inc. v. Google, Inc., No. C 14-5080 CW, 2016 WL
Northern District of California
 United States District Court




                                  13   4180214, at *3 (N.D. Cal. Aug. 8, 2016) (holding that allegations in complaint were “objectively

                                  14   baseless” where “[p]laintiffs present no evidence to support” them). Further, the record suggests

                                  15   that Rattagan’s counsel did not “conduct[] a reasonable and competent inquiry before signing and

                                  16   filing [the FAC].” Holgate, 425 F.3d at 676. Rattagan’s lawyers had access to all the evidence

                                  17   submitted in connection with this motion, and they should have been aware that the evidence did

                                  18   not support Rattagan’s claims of a contractual relationship with Uber Technologies. Rattagan’s

                                  19   counsel thus violated its duty under Rule 11(b)(3) to ensure that Rattagan’s “factual contentions

                                  20   have evidentiary support . . . to the best of the [their] knowledge, information, and belief.”

                                  21   Accordingly, the Court GRANTS Uber Technologies’ Motion for Sanctions and will “impose an

                                  22   appropriate sanction.” Fed. R. Civ. P. 11(c)(1).

                                  23   E.     Remedy

                                  24          A sanction under Rule 11 “may include nonmonetary directives; an order to pay a penalty

                                  25   into court; or, if imposed on motion and warranted for effective deterrence, an order directing

                                  26   payment to the movant of part or all of the reasonable attorney’s fees and other expenses directly

                                  27   resulting from the violation.” Fed. R. Civ. P. 11(c)(4). Examples of nonmonetary sanctions

                                  28   include “striking the offending paper; issuing an admonition, reprimand, or censure; requiring
                                                                                          8
                                   1   participation in seminars or other educational programs; . . . [and] referring the matter to

                                   2   disciplinary authorities.” Fed. R. Civ. P. 11, Advisory Committee Notes (1993).

                                   3          Uber Technologies asks the Court for an order dismissing the FAC and awarding the fees

                                   4   Uber Technologies incurred in preparing the motion for sanctions and motion to dismiss. Because

                                   5   false factual premises underpin the FAC as it is currently framed, the Court DISMISSES the FAC

                                   6   in its entirety. See Hunt v. Sunny Delight Beverages Co., No. 818CV00557JLSDFM, 2018 WL

                                   7   6786265, at *4 (C.D. Cal. Dec. 18, 2018) (“Striking the entire First Amended Complaint is

                                   8   appropriate because Plaintiffs’ sanctionable misrepresentations taint the entire pleading.”); see

                                   9   also Fed. R. Civ. P. 11, Advisory Committee Notes (1993) (one factor to consider is “whether [the

                                  10   improper conduct] infected the entire pleading”). However, Rattagan is given leave to amend,

                                  11   because the Court cannot rule out the possibility that one or more legal claims may be properly

                                  12   stated against Uber Technologies, even if Uber did not have a formal contractual relationship with
Northern District of California
 United States District Court




                                  13   Mr. Rattagan. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 396 (1990) (“Even if a district

                                  14   court indicated that a complaint was not legally tenable or factually well founded for Rule 11

                                  15   purposes, the resulting Rule 11 sanction would nevertheless not preclude the refiling of a

                                  16   complaint.”).

                                  17          As for monetary sanctions, Rule 11 instructs that an award of “reasonable attorney’s fees

                                  18   and other expenses directly resulting from the violation” is permissible where “warranted for

                                  19   effective deterrence.” Fed. R. Civ. P. 11(c). In this case, Uber Technologies notified Rattagan on

                                  20   three occasions prior to filing the motion for sanctions that Rattagan’s key allegations lacked a

                                  21   factual basis. See Shin Decl. ¶ 8. Undeterred, Rattagan persisted in pressing his claims without

                                  22   attempting to allege accurate facts and reframe his legal claims. As a result, the parties and the

                                  23   Court have had to suffer a needless round of motion work. Monetary sanctions may be assessed

                                  24   where “Plaintiffs’ counsel continued to make . . . factual assertions even when confronted with

                                  25   evidence presented by Defendants that their assertions were wrong.” Brown v. Royal Power

                                  26   Mgmt., Inc., No. C-11-4822 EMC, 2012 WL 298315, at *3 (N.D. Cal. Feb. 1, 2012).

                                  27

                                  28
                                                                                         9
                                   1          Although, Uber Technologies requested an award that would cover the work its attorneys

                                   2   completed in preparing both the Motion for Sanctions and the Motion to Dismiss (for a total of

                                   3   $86,415), the Court finds it reasonable to order an award for the fees Uber Technologies incurred

                                   4   in connection with the sanctions briefing only. The total amount of that award will be $28,731.50.

                                   5   Counsel for Uber Technologies represents that the following table shows the fees associated with

                                   6   that work; it reflects the “two attorneys who worked on briefing and preparing the Motions,” and

                                   7   “discounted rates for each of the two timekeepers.” Id. ¶ 4.

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13   Shin Decl. ¶¶ 5–6.
                                  14                                        IV.      CONCLUSION
                                  15          For the forgoing reasons, the Court GRANTS Uber Technologies’ motion for sanctions,
                                  16   DISMISSES the FAC with leave to amend, and AWARDS Uber Technologies fees in the amount
                                  17   of $28,731.50. Because the complaint is dismissed pursuant to the granting of Rule 11 sanctions,
                                  18   the Court does not reach Defendant’s motion to dismiss. The amended complaint shall be filed
                                  19   within thirty (30) days from the date of this order.
                                  20          This order disposes of Docket Nos. 23 and 27.
                                  21

                                  22          IT IS SO ORDERED.
                                  23

                                  24   Dated: August 19, 2019
                                  25

                                  26                                                    ______________________________________
                                  27                                                     EDWARD M. CHEN
                                                                                         United States District Judge
                                  28
                                                                                         10
